Citation Nr: 0905385	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, to 
include as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.

6.  Entitlement to service connection for left carpal tunnel 
syndrome.

7.  Entitlement to service connection for a chronic back 
disability.

8.  Entitlement to service connection for a bilateral eye 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to 
September 1980 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for PTSD and 
alcoholism are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to these 
claims that he has not submitted to VA.

2.  There is no competent evidence of a hearing loss 
disability during service or at any time after service. 

3.  There is no competent evidence that links a current 
diagnosis of tinnitus to service, or any incident of service, 
to include claimed acoustic trauma. 

4.  There is no competent evidence of right carpal tunnel 
syndrome during service or many years thereafter; there is no 
competent evidence that links a current diagnosis of right 
carpal tunnel syndrome to service or any incident of service, 
to include trauma.

5.  There is no competent evidence of left carpal tunnel 
syndrome during service or many years thereafter; there is no 
competent evidence that links a current diagnosis of left 
carpal tunnel syndrome to service or any incident of service, 
to include trauma.

6.  There is no medical evidence of diagnosis or complaint of 
a back injury or disability during service or many years 
thereafter; there is no competent evidence that links a 
current diagnosis of a back disability to service or any 
incident of service, to include trauma.

7.  Service treatment records show treatment for a left eye 
abrasion and right eyelid laceration; however, there is no 
competent evidence that links a current diagnosed disability 
of either eye to service or any incident of service, to 
include the documented injury.

8.  Service treatment and post-service medical records show 
that the veteran has been diagnosed with myopia, presbyopia 
and astigmatism; such diseases are   refractive errors, which 
are not disabilities for VA compensation purposes; there is 
no competent evidence that shows a current diagnosis of an 
acquired eye disorder or in-service aggravation of a 
refractive error from a superimposed eye injury. 



CONCLUSIONS OF LAWS

1.  A claimed bilateral hearing loss disability was not 
incurred or aggravated during active service, nor may 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.  Service connection for right carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Service connection for left carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  Service connection for a chronic back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  Service connection for a bilateral eye disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a May 2005 letter regarding the claims 
for service connection for hearing loss, carpal tunnel 
syndrome, a back disability, and an eye disability.  The 
Veteran was issued a March 2006 letter regarding the claim 
for tinnitus.  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 
2005 and March 2006 VCAA letters were issued prior to the 
rating decisions on appeal, and thus were timely.

With respect to the Dingess requirements, the May 2005 and 
Marc 2006 letters failed to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims on appeal, and although the 
Veteran was subsequently provided a May 2008 letter that 
contained such notice, this notice was not timely as it was 
issued at the same time as the last supplemental statement of 
the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III).  The Board finds, however, that 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the Veteran's claims adjudicated in this appeal.  
Thus, any questions as to the appropriate disability ratings 
or effective dates to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and records of treatment during the 
Veteran's present incarceration  

The Veteran has not been provided with VA examinations 
regarding the claims adjudicated upon the merits in this 
decision.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The record indicates that the Veteran has been incarcerated 
from less than two years after service to the present.  The 
Veteran has noted the limitations of medical treatment in 
prison and requested VA's assistance in obtaining medical 
evidence. However, as noted above, it is apparent that he has 
been incarcerated for almost the entire time he has been 
separated from service and he has not pointed to any specific 
medical evidence that would be relevant to any of the 
disabilities at issue.  There is no medical evidence relating 
to hearing loss, tinnitus, right or left carpal tunnel 
syndrome or a back disability during service or for many 
years thereafter.  There is no current competent evidence of 
a hearing loss disability as defined by 38 C.F.R. § 3.385; in 
fact, there is no post-service medical evidence of hearing 
loss or tinnitus during the approximately 28 years that have 
elapsed since service.  There is no competent evidence of a 
nexus between any of the disabilities at issue and any 
incident of service.  Regarding the claim for service 
connection for an eye disability, service treatment records 
show that the veteran sustained eye trauma that resulted in 
an eye abrasion and an eyelid laceration but subsequent 
examinations were negative for any residuals of this injury 
and there is no competent evidence to show a current 
diagnosed eye disability that is causally linked to service 
or that was aggravated by an injury during service.  Under 
these circumstances, there is no duty to assist the veteran 
with this appeal, to include providing a VA examination with 
respect to any of the claims decided herein.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (to include 
sensorineural hearing loss), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the hearing loss 
became manifest to a compensable (10 percent) degree within 
one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.
Factual Background:  Hearing Loss and Tinnitus

The Veteran contends that he sustained acoustic trauma during 
service.  He asserts that he worked near an air strip and 
thus experienced the noise from aircraft, to include riding 
in planes.  The Veteran submitted a document of the decibel 
levels of various aircraft and weaponry.  In a July 2005 
statement, the Veteran wrote that he was not provided an 
examination upon discharge "which would have determined 
damage."

Service treatment records include a September 1980 report of 
medical examination completed at the time of discharge.  
Audiometric testing showed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
0

There is no post-service treatment record of treatment or 
complaint of hearing loss or tinnitus.

Analysis:  Hearing Loss and Tinnitus

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  There is no service 
medical evidence of hearing loss or tinnitus and no post-
service medical treatment or diagnosis of either disability 
during the approximately 28 years that have elapsed since 
service.  The Board highlights that that the service 
separation examination showed normal bilateral hearing.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss").  

As to any continuity of hearing loss or tinnitus since 
service (see 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology), the Veteran has not specifically asserted 
that he has experienced hearing loss or tinnitus since 
service, but rather has attributed current disabilities to 
events in service.  As sensorineural hearing loss was not 
present within one year of service, such hearing loss may not 
be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

Regarding the Veteran's contention that he has a bilateral 
hearing disability and tinnitus that is attributable to 
acoustic trauma experienced during service, there is no 
medical evidence or competent opinion linking a current 
hearing loss disability or tinnitus to any incident of 
service, to include acoustic trauma.  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service and noise in his ears.  Id; Charles v. Principi, 16 
Vet. App. 370 (2002) (regarding lay testimony of tinnitus); 
see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(a Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses).  However, he is not 
competent to provide an opinion as to what point in time he 
had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss or tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Simply stated, his opinion regarding the etiology of 
his hearing loss and tinnitus lacks probative value; it does 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records do not show any 
hearing loss or tinnitus disability upon his separation from 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of hearing loss or tinnitus at any point 
after service.  The Board does not dispute the veteran's 
assertion regarding exposure to excessive noise but even 
assuming some hearing loss or an episode of tinnitus during 
service, the gap of more than 28 years between such in-
service findings and any diagnosis that might result from an 
examination at this late stage is, in itself, significant and 
it weighs against the appellant's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Carpal Tunnel Syndrome

The Veteran contends that he has right and left carpal tunnel 
syndrome due to actions at the target range and his work as a 
photographer during service.  The Veteran indicated that he 
was medically diagnosed as having the disabilities in 2003 or 
2004.  

Service treatment records do not document any treatment, 
diagnosis, or complaint of right or left carpal tunnel 
syndrome.

An October 2002 private treatment contains a questioned 
finding of carpal tunnel syndrome with superimposed C6 
radiculopathy.  A September 2003 document containing 
electrodiagnostic results revealing findings of left carpal 
tunnel and clinical findings consistent with right carpal 
tunnel median nerve compressive neuropathy.

In a May 2005 record, a clinician indicated that the Veteran 
had a history of hand numbness of 25 years.  Diagnosis was 
carpal tunnel syndrome.

Analysis:  Carpal Tunnel Syndrome

The Board finds that service connection is not warranted for 
right or left carpal tunnel syndrome.  Service treatment 
records do not document any treatment, complaint, or 
diagnosis of carpal tunnel syndrome.  There is no competent 
medical evidence that links a current diagnosis to service or 
an incident of service.

To the extent that the medical document recording that the 
Veteran had a 25 year history of hand numbness raises the 
assertion of continuity of symptomatology (see 38 C.F.R. 
§ 3.303), this contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
carpal tunnel syndrome for more than 22 years after service.  
There is no indication that this statement was based on 
anything other than the Veteran's reported history as there 
is no medical evidence dated prior to 2002 of symptoms 
indicative of or that was attributed to carpal tunnel 
syndrome.  This reported history to an examiner does not 
constitute probative medical evidence since the treating 
medical personnel did not further provide a nexus statement 
corroborating the reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Further, 
although the clinician reported the 25 year history of hand 
numbness, the clinician did not specifically indicate that 
the disability began in service or was attributable to 
service and there is no contemporaneously recorded medical or 
lay evidence of hand numbness prior to the history first 
presented by the veteran in recent years.

As noted above, in addition to the fact that the service 
treatment records show no evidence of carpal tunnel syndrome, 
the record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or other 
evidence indicative of carpal tunnel syndrome until many 
years post-service.  The gap of time of between the alleged 
in-service injury and the first medical evidence of a 
diagnosis of carpal tunnel syndrome is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

The Board is cognizant that the Veteran contends that he has 
bilateral carpal tunnel syndrome attributable to service.  
The Veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the Board's judgment, carpal 
tunnel syndrome is not the type of disability that can be 
diagnosed by a layperson.  Jandreau, supra.  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose carpal 
tunnel syndrome.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for right 
carpal tunnel syndrome and left carpal tunnel syndrome must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Chronic Back Disability

The Veteran contends that he injured his back when he dropped 
from a rope during a boot camp competition.  In an April 2005 
statement, the Veteran wrote that he went to the infirmary, 
where he complained of headaches and dizziness, but he was 
told by his drill instructor not to say anything about the 
fall.  The Veteran indicated that he complained of the back 
pain at other times during service, but indicated that, as he 
was diagnosed as having migraines, he was told that stress 
was the cause of these pains.

Service treatment records do not document any treatment, 
diagnosis, or complaint of back pain during service.  The 
September 1980 Report of Medical Examination completed upon 
discharge from service indicates a normal clinical 
musculoskeletal examination.  

Post-service medical records include a May 2005 treatment 
record documenting chronic back and neck problems.  The 
examiner indicated that the Veteran had a 25 year history of 
back symptoms.  Diagnoses included disc disease of the lumbar 
spine.

Analysis:  Chronic Back Disability

The Board finds that service connection is not warranted for 
a back disability, to include claimed residuals of a back 
injury.  Service treatment records do not document any 
treatment, complaint, or diagnosis of a back injury or 
disability.  There is no competent medical evidence that 
links a current diagnosis of a back disorder any incident of 
service.

To the extent that the medical document recording that the 
Veteran had a 25 year history back pain raises the assertion 
of continuity of symptomatology (see 38 C.F.R. § 3.303), this 
contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
back disability for more than 24 years after service.  
Regarding the clinician writing in the May 2005 record that 
the Veteran had a 25 year history of back pain (or 
approximately the year the Veteran was discharged from 
service), this is no indication that this statement was based 
on a basis other then the Veteran's reported history as there 
is no medical evidence dated prior to May 2005 of symptoms of 
a back disability.  This reported history to an examiner does 
not constitute probative medical evidence since the treating 
medical personnel did not further provide a nexus statement 
corroborating the reported history, and thus, is not 
competent medical evidence.  .  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  Further, although the 
clinician reported the 25 year history of back pain, the 
clinician did not specifically indicate that the disability 
began in service or was attributable to service.

As noted above, in addition to the fact that the service 
treatment records show no evidence of a back disability, the 
record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or other 
evidence indicative of a back disability until many years 
post-service.  The number of years that have elapsed between 
the alleged in-service injury and the first medical evidence 
of a diagnosis of a back disability is, in itself, 
significant.  Such negative evidence weighs against the 
Veteran's claim.  See Maxson, supra.

The Board is cognizant that the Veteran contends that he has 
a back disability attributable to service.  The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the Board's judgment, disc disease of the spine 
is not the type of disability that can be diagnosed by a 
layperson.  Jandreau, supra.  Thus, while the Veteran is 
competent to report what comes to him through his senses, 
such as back pain, he does not have medical expertise to 
diagnose disc disease of the lumbar spine.  See, e.g., Layno, 
supra.  In his case, he cannot provide a competent opinion 
regarding diagnosis or causation.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a back 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Eye Disability

The Veteran contends that he has a bilateral eye disability 
attributable to service.  He specifically asserts that he has 
a current acquired bilateral eye disability due to fumes from 
chemicals he used as a photographer while on active duty.  

A December 1979 service treatment record documents that the 
Veteran experienced bilateral eye trauma after being involved 
in a fight.  During the fight, a man put a thumb in the 
Veteran's left eye.  The clinician also noted that there was 
a laceration of the right lower eyelid.  The Veteran reported 
feeling that a foreign object was in the eye.  Vision was 
noted to be poor and the eye was "blood shot", with a 
"great deal" of blurring.  After returning for additional 
evaluation the next day, the diagnosis was corneal abrasion 
of the left eye.  At the time of the September 1980 
separation examination, it was reported that the Veteran had 
reduced distant vision and near vision.  Distant vision was 
correctable to 20/30 in the right eye and 20/70 in the left.  
No diagnosis was provided.  

Post-service records include a copy of an eyeglasses 
prescription.  In an August 1989 record, a clinician found 
that the Veteran had myopia.  Other eye treatment records 
reveal findings of myopia, astigmatism, and presbyopia.  A 
January 2000 record indicates that the Veteran complained of 
vision blurring.  These records are negative for a diagnosis 
of an acquired eye disorder, to include residuals of an eye 
injury. 
Analysis:  Eye Disability

The Board finds that service connection is not warranted for 
a bilateral eye disability.  Service treatment records show 
evaluation and treatment for a left eye corneal abrasion and 
a right eye lid laceration after a physical altercation.  The 
physical examination completed in September 1980, at the time 
of separation from service, reveals reduced visual acuity, 
including uncorrectable visual acuity, but no diagnosis of an 
acquired eye disability.  As explained below, the only 
current diagnoses of eye disorders of record are refractive 
errors, which are not diseases or injuries within the meaning 
of VA regulation.  See 38 C.F.R. § 3.303(c).  

As refractive error of the eyes is not a disability for VA 
purposes, such a disorder cannot be service-connected, absent 
evidence of aggravation by superimposed disease or injury.  
See 38 C.F.R. §§ 3.303(c), 4.9.  See also Monroe v. Brown, 4 
Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 82-90, 
VAOPGCPREC 11-99.  This includes refractive error due to such 
eye disorders as myopia, presbyopia and astigmatism.  There 
is no competent evidence to show a current diagnosis of an 
acquired eye disorder and there is no competent opinion to 
support a finding of in-service aggravation by superimposed 
injury of the Veteran's myopia, presbyopia or astigmatism.  
There is no medical evidence that links an acquired eye 
disability to service, to include an injury sustained during 
the in-service fight and claimed exposure to chemicals.

To the extent that the Veteran's contentions on appeal raises 
the assertion of continuity of symptomatology (see 38 C.F.R. 
§ 3.303), the Board finds that there is no evidence of an 
acquired eye disability.  Myopia, presbyopia and astigmatism 
are not acquired eye disorders.  The Board is cognizant that 
the Veteran contends that he has an acquired bilateral eye 
disability attributable to service.  The Veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In the Board's judgment, while the Veteran is competent to 
report an event such as an injury or what comes to him 
through his senses, such as blurred vision, he does not have 
medical expertise to diagnose a specific eye disability.  
See, e.g., Layno, supra.  In this case, he cannot provide a 
competent opinion regarding diagnosis or causation of a 
claimed acquired eye disorder.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for a 
bilateral eye disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right carpal tunnel syndrome is 
denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for a chronic back disability is denied.

Service connection for a bilateral eye disability is denied.






REMAND

The remaining claims on appeal are service connection for 
PTSD and alcoholism as secondary to PTSD.  Prior to 
adjudication of these claims on the merits, the Board finds 
that additional development is required.  38 C.F.R. § 19.9.

Regarding the Veteran's claim for entitlement to service 
connection for PTSD, the Veteran has asserted two specific 
stressors related to his service as a photographer.  The 
Veteran's DD Form 214 confirms that the Veteran served as a 
photographer.  The Veteran has asserted that he has PTSD due 
to 1) photographing a jet crash and a 2) photographing a 
suicide.  

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran does not contend, and there is no other evidence 
that indicates, that he engaged in combat.  Therefore, the 
Veteran's testimony must be corroborated by credible 
supporting evidence.  Id.

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

The claim was denied on the basis that the Veteran had not 
provided sufficient enough detail, to include a two month 
period during which each of these events occurred, to attempt 
verification.  In this regard, the RO filed a June 2006 
memorandum that made a formal finding of a lack of 
information required to corroborate stressors associated with 
the claim for service connection for PTSD.

In addition, the only current evidence, other than the 
Veteran's statements, regarding PTSD derives from a March 
2007 document from a hypnotherapist.  This document indicates 
that the Veteran has taken part in a five week course 
facilitated to identify PTSD.  Although there are references 
to PTSD in the letter, there is no indication of a clinical 
diagnosis of PTSD conforming to the DSM-IV.  See 38 C.F.R. 
§ 4.125.  The Veteran has indicated that he was receiving 
treatment from a Dr. JA (initial used to protect privacy) and 
signed a VA Form 21-4142, providing authorization and consent 
to obtain records from this clinician.  The RO, however, 
declined to obtain these records, finding that no reasonable 
possibility existed that such evidence would aid in 
substantiating the claim as there was no corroborated 
stressor.  See 38 C.F.R. § 3.159(d).  In addition, the Board 
highlights that the file does not currently contain the 
Veteran's personnel records.

After this review, the Board finds that a remand is necessary 
in order to seek to obtain records from Dr. JA and the 
service personnel records.  38 C.F.R. § 3.159(c)(1)(2) 
(2008).  Although cognizant that a stressor has not been 
corroborated, the Board finds that these additional records 
may lead to evidence or information that assists in 
corroborating a stressor or stressors.  Further, although the 
claims file does not currently contain a diagnosis of PTSD 
made by a psychiatrist or other competent mental health or 
medical professional, the records from Dr. JA may contain 
such a diagnosis.  Therefore, the Board finds that providing 
such assistance is warranted.  

In addition, the AMC/RO must provide the Veteran with an 
additional opportunity to provide details regarding his 
alleged stressors.  After this is accomplished, the AMC/RO 
should attempt to verify any stressors for which there is 
sufficient detail to include sending the information for 
verification to the Marine Corps Archives and Special 
Collections (MCASC).  See M21-1MR, Part IV, Subpart ii, 
1.D.15.f.

In addition, after review of the notification letters of 
record, the Board finds that upon remand the AMC/RO should 
issue a corrective VCAA notification letter.  Specifically, 
this letter should inform the Veteran of the unique elements 
of a PTSD claim.  If any in-service stressor is verified, the 
AMC/RO should consider scheduling the Veteran for a VA 
psychiatric examination to determine whether the Veteran has 
PTSD due to a verified in-service stressor.  The Board is 
cognizant that the Veteran has been incarcerated since 1982 
and there is no evidence of a release date.  In cases where a 
Veteran is incarcerated, VA adjudicators, however, are to 
tailor such assistance to the peculiar circumstances of 
confinement.  See Wood, supra.

Regarding the claim for service connection for alcoholism, 
the law has consistently precluded direct service connection 
for alcohol and drug abuse.  The Federal Circuit, however, 
has held that there can be service connection for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  Where drugs are 
used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).  Therefore, the Board defers 
further consideration of the claim for service connection for 
alcoholism until the development directed in this instant 
decision is completed, as this additional development may 
lead to the granting of service connection for PTSD and 
indicate that the Veteran has alcoholism secondary to PTSD.

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board notes that a copy of the amended 38 C.F.R. 
§ 3.310(a) was included in the May 2007 statement of the case 
but the Veteran has not been issued a VCAA letter that 
includes the elements of a secondary service connection 
claim.  Upon remand, the Veteran should be issued such in a 
VCAA letter.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The notification letter should inform 
the Veteran of the evidence and 
information required to substantiate the 
claims for service connection for PTSD 
and alcoholism, to include as secondary 
to PTSD.  The letter should: (a) inform 
the Veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefit sought; (b) inform the Veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide.

The Veteran must also be notified of the 
information and evidence needed to 
substantiate a claim for secondary 
service connection, to include 38 C.F.R. 
§ 3.310 and its most recent amendment; 
and the elements specific to a claim for 
service connection for PTSD.

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment received by the Veteran for 
the disabilities remaining on appeal 
should be obtained and made part of the 
claims file.

Specifically, the records from a Dr. JA, 
previously identified in the claims 
file, should be obtained and associated 
with the claims file.

3.  Obtain the Veteran's personnel 
records.

4.  The AMC/RO must provide the Veteran 
with an additional opportunity to 
provide details regarding his alleged 
stressors.  After this is accomplished, 
the AMC/RO should attempt to verify any 
stressors for which there is sufficient 
detail to include sending the 
information for verification to MCASC.

5.  Thereafter, the AMC/RO should 
provide any other indicated assistance 
and complete any other indicted 
development, to include providing a 
psychiatric examination and obtaining 
any nexus opinions that are deemed 
necessary, being mindful that the 
Veteran may be presently incarcerated.

6.  Thereafter, the Veteran's claims 
remaining on appeal must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If either benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


